DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/723,331 (now PAT 10,438,206) filed on 05/27/2015.

Status of Claims
	Claims 1-36 are cancelled.
	Claims 37-56 are currently pending and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of U.S. Patent No. 10,438,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just the broadened version of the parent claims, and the parent claims teach every limitation of the present claims.


Allowable Subject Matter

The best reference found by Examiner is Christner (Pub. No.: US 2015/0161609).  Christner teaches determining an initial merchant fraud risk score based on the merchant’s metadata.  The risk score may then be dynamically adjusted based on the received payment request and the merchant metadata.  However, instead of transmitting the merchant fraud risk score to a consumer’s mobile device as claimed in the present application, Christner only notifies a system administrator.  Furthermore, the reference fails to teach generating a merchant fraud risk score based on detecting a wireless signal broadcast by a terminal device associated with the merchant.  As such, the reference fails to teach “based on a detection of a wireless signal broadcasted by a terminal device of a merchant, presenting, via the display unit, first and second interface elements within a digital interface, the first interface element having a visual characteristic that reflects a risk level of the merchant, and the second interface element identifying a payment instrument consistent with the risk level”, as recited in the independent claims 37, 47, and 56. Updated search has been conducted, but no prior art was found.  


Response to Remarks

Applicant’s arguments, see Remarks, filed on 07/06/2022, with respect to rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 37-56 under 35 U.S.C. 101 has been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2022